DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 12 February 2021.
Claims 1 and 6 are amended.
Claims 1-10 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 12 February 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered by are not deemed persuasive.
	On pages 6-7 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claims 1 and 6: “a validation module configured to determine if said section names and field names comprise acceptable vocabulary.” In support of this argument, Applicant asserts the following:
“Quine does not disclose performing validation of words to ensure that the field names that are used are words that actually exist in the language that is being used for the application. For example, verifying the words exist in a dictionary, or that contain a minimum number of letters. This type of validation is not disclosed by Quine, as Quine is limited to validate that the selected fields and configuration options are properly used” (remarks, page 7, first paragraph).


acceptable vocabulary.” Hence, all that is required by this limitation is determination of whether or not the section names and field names are acceptable or not. Quine teaches validation program logic that validates whether or not names provided by the user are acceptable vocabulary (see Quine para. 0301). As one illustrative example, Quine validates that the given names are different from another, and Quine makes clear that “other validation functions are possible as well” (see Quine para. 0301). Hence, Quine teaches the limitation as claimed.

	On pages 7-8 of Applicant’s remarks, Applicant argues that the cited prior are fails to teach or suggest the following newly-added  limitations of claims 1 and 6: “wherein said form interface is further configured to organize a plurality of resulting forms on a graphical flow; and wherein said database schema is normalized based on said columns and said graphical flow.”
	This argument is moot in view of new grounds of rejection presented hereon, as set forth below.

	Dependent claims 2-5 and 7-10 are unpatentable over the prior art for the same reasons that claims 1 and 6 are unpatentable, as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quine, Daniel Nicholas (U.S. Patent Application Publication No. 20120290940 A1, hereinafter referred to as Quine) in view of Manjrekar et al. (U.S. Patent Application Publication No. 20090216799 A1, hereinafter referred to as Manjrekar) and Hecht, Stephen C. (U.S. Patent No. 5,778,375, hereinafter referred to as Hecht).
As to claim 1, Quine teaches a system for database schema creation through form design, comprising:
at least one processor (see Quine para. 0074 and Fig. 2A: the method if the invention is performed by a computing device comprising a processor 203);
at least one memory module (see Quine para. 0074 and Fig. 2A: the method if the invention is performed by a computing device comprising data storage 204);
a form interface (see Quine Fig. 20: graphical user interface (GUI) 400) comprising a plurality of sections (see Quine para. 0101: plurality of pages), each section comprising a section name (see Quine para. 0101: application model 312 includes names of each page) and a plurality of fields (see Quine para. 0101: each page includes widgets; and see Quine para. 0128 and Fig. 20: the widgets represent text fields), each field comprising a field name (see Quine para. 0101: application model 312 includes names of each widget; and see Quine Fig. 20: configuration palette 412 enables configuring widget name);
wherein said form interface is configured to receive input from a user to enter to said plurality of fields (see Quine para. 0129 and Fig. 20: field widget enables data entry, e.g. text field 2008 shown in Fig. 20);
wherein said form interface is further configured to organize a plurality of forms on a graphical flow (see Quine para. 0136 and Fig. 5: graphical depiction of information flow);
a validation module configured to determine if said section names and field names comprise acceptable vocabulary (see Quine para. 0301: validation of names), parse said field names into individual words (see Quine para. 0116: parsing is performed for populating the data model), create an index based on said individual words (see Quine para. 0112: database schema comprises index); and
wherein said form interface is configured to generate a database schema with table names based on said section names (see Quine para. 0155: automatic creation and population of database schema corresponding to the design created in the graphical user interface (GUI); a database table is created for each page in the GUI) and columns based on said plurality of vectors (see Quine para. 0155: database table has fields for each widget on the page).
Quine does not appear to explicitly disclose parsing field names into individual words; converting each word in field names into a plurality of vectors; determining which words are present in said plurality of vectors; assigning a score to each vector in said plurality of vectors based on which words are present; grouping together vectors that have similar scores; and generating a database schema with columns based on said plurality of vectors.
However, Manjrekar teaches:
parsing field names into individual words (see Manjrekar para. 0054 and Fig. 2: the system tokenizes the names of database tables and their attributes);
converting each word in field names into a plurality of vectors (see Manjrekar para. 0054 and Fig. 3: vector-based representations 312);
determining which words are present in said plurality of vectors (see Manjrekar para. 0085: the system determines the tokens present in a table T);
assigning a score to each vector in said plurality of vectors based on which words are present (see Manjrekar para. 0085: cosine function);
grouping together vectors that have similar scores (see Manjrekar para. 0085: clustering is performed based on similarity of token vectors); and
generating a database schema with columns based on said plurality of vectors (see Manjrekar para. 0030: matching schema attributes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quine to include the teachings of Manjrekar because it provides a more scalable and effective for matching large database schemas (see Manjrekar para. 0030).
Quine as modified by Manjrekar does not appear to explicitly disclose a database schema is normalized based on database columns and a graphical flow.
However, Hecht teaches:
a database schema is normalized based on database columns and a graphical flow (see Hecht col. 1 L45-64: database records visually displayed in a hierarchical graphic form, and the database is normalized based upon the hierarchy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quine as modified by Manjrekar to include the teachings of Hecht because it reduces the storage space required by the database and enhance data integrity (see Hecht col. 1 L48-64).

As to claim 2, Quine as modified by Manjrekar and Hecht teaches wherein determining if said section names and field names comprise acceptable vocabulary comprises verifying they exist in a dictionary, ontology or predetermined word list (see Quine para. 0211: verification against a list of functions).

As to claim 4, Quine as modified by Manjrekar and Hecht teaches wherein said plurality of fields comprises text fields and icon buttons (see Quine para. 0129 and Fig. 20: each page includes widgets, including text field widgets and button widgets).

As to claim 5, Quine as modified by Manjrekar and Hecht teaches  wherein said form interface comprises a plurality of forms (see Quine para. 0101 and Fig. 20: plurality of pages).

As to claim 6, Quine teaches a method for database schema creation through form design, comprising the steps of:
inserting into a form interface (see Quine Fig. 20: graphical user interface (GUI) 400) a plurality of sections (see Quine para. 0101: plurality of pages), each section comprising a section name (see Quine para. 0101: application model 312 includes names of each page) and a plurality of fields (see Quine para. 0101: each page includes widgets; and see Quine para. 0128 and Fig. 20: the widgets represent text fields), each field comprising a field name (see Quine para. 0101: application model 312 includes names of each widget; and see Quine Fig. 20: configuration palette 412 enables configuring widget name);
receiving input from a user to enter to said plurality of fields (see Quine para. 0129 and Fig. 20: field widget enables data entry, e.g. text field 2008 shown in Fig. 20);
organizing a plurality of resulting forms on a graphical flow (see Quine para. 0136 and Fig. 5: graphical depiction of information flow);
determine if said section names and field names comprise acceptable vocabulary (see Quine para. 0301: validation of names);
parsing said field names into individual words (see Quine para. 0116: parsing is performed for populating the data model);
creating an index based on said individual words (see Quine para. 0112: database schema comprises index);
generating a database schema with table names based on said section names (see Quine para. 0155: automatic creation and population of database schema corresponding to the design created in the graphical user interface (GUI); a database table is created for each page in the GUI) and columns based on said plurality of fields (see Quine para. 0155: database table has fields for each widget on the page).
Quine does not appear to explicitly disclose parsing field names into individual words; converting each word in field names into a plurality of vectors; determining which words are present in said plurality of vectors; assigning a score to each vector in said plurality of vectors based on which words are present; grouping together vectors that have similar scores; and generating a database schema with columns based on said plurality of vectors.
However, Manjrekar teaches:
parsing field names into individual words (see Manjrekar para. 0054 and Fig. 2: the system tokenizes the names of database tables and their attributes);
converting each word in field names into a plurality of vectors (see Manjrekar para. 0054 and Fig. 3: vector-based representations 312);
determining which words are present in said plurality of vectors (see Manjrekar para. 0085: the system determines the tokens present in a table T);
assigning a score to each vector in said plurality of vectors based on which words are present (see Manjrekar para. 0085: cosine function);
grouping together vectors that have similar scores (see Manjrekar para. 0085: clustering is performed based on similarity of token vectors); and
generating a database schema with columns based on said plurality of vectors (see Manjrekar para. 0030: matching schema attributes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quine to include the teachings of Manjrekar because it provides a more scalable and effective for matching large database schemas (see Manjrekar para. 0030).
Quine as modified by Manjrekar does not appear to explicitly disclose a database schema is normalized based on database columns and a graphical flow.
However, Hecht teaches:
a database schema is normalized based on database columns and a graphical flow (see Hecht col. 1 L45-64: database records visually displayed in a hierarchical graphic form, and the database is normalized based upon the hierarchy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quine as modified by Manjrekar to include the teachings of Hecht because it reduces the storage space required by the database and enhance data integrity (see Hecht col. 1 L48-64).

As to claim 7, see the rejection of claim 2 above.

As to claim 9, see the rejection of claim 4 above.

As to claim 10, see the rejection of claim 5 above.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quine, Manjrekar, and Hecht as applied to claims 1 and 6 above, and further in view of Tang et al. (U.S. Patent No. 9,384,202 B1, hereinafter referred to as Tang).
As to claim 3, Quine as modified by Manjrekar and Hecht does not appear to explicitly disclose wherein determining if section names and field names comprise acceptable vocabulary comprises detecting words that containing a minimum length of characters.
However, Tang teaches wherein determining if section names and field names comprise acceptable vocabulary comprises detecting words that containing a minimum length of characters (see Tang col. 14 L64 to col. 15 L2: database validation based on minimum length).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Quine as modified by Manjrekar and Hecht to include the teachings of Tang because it prevents writing invalid data to the database, ensuring data integrity (see Tang col. 8 L52-60).

As to claim 8, see the rejection of claim 3 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to normalizing a database based on a graphical flow.
a.	Messmer et al.; “Schema tool for non-relational databases”; U.S. Patent No. 10,489,355 B1.
Teaches a database schema tool 109 that utilizes a graphical user interface to assist the user in visualizing and creating a database schema, including normalizing the schema (see col. 10 L6-24, col. 14 L11-45 and Fig. 3).
b.	King, David; “SCHEMA-INDEPENDENT DATA MODELING APPARATUS AND METHOD”; U.S. PGPub. No. 20160248888 A1.
Teaches utilizing a DataFlow definition (see para. 0079-0080) and a visualization of database data (see para. 0064) to normalization the database schema (see para. 0100).
c.	Golshani et al.; “Method of integrating schemas of distributed heterogeneous databases”; U.S. Patent No. 5806066 A.
Teaches utilizing graphical display of database schemas to achieve database normalization (see Fig. 2).
US A1		Schema-independent data modeling apparatus and method
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163